Examiner’s Comments
Instant office action is in response to communication filed RCE filed 3/11/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 112 and 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 112 and 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-10, 24-27 and 30-32 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “… receiving, from a transmitting computing device, an encoded obfuscated authentication credential as part of an authentication request, the encoded obfuscated authentication credential including a set of individual values, the encoded obfuscated authentication credential having been generated based on a first set of characters; accessing a stored authentication credential, the stored authentication credential including a second set of characters; performing a first puncturing of the encoded obfuscated authentication credential by removing at least one randomly selected individual value from the set of individual values, the first puncturing yielding a first punctured authentication credential, the first punctured authentication credential including a first subset of the individual values from the set of individual values, determining whether the first punctured encoded data input corresponds to at least a portion of the stored authentication credential; and in response to determining that the first punctured encoded data input corresponds to at least the portion of the stored authentication credential, approving the authentication request.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Rahul ("The TypTop System: Personalized TypoTolerant Password Checking", IACR, INTERNATIONAL ASSOCIATION FOR CRYPTOLOGIC RESEARCH vol. 20171023:162639 23 October 2017 (2017-10-23), pages 1-20, XP061034722, Retrieved from the Internet: URL:http://eprint.iacr.org/2017/81) teaches “”Password checking systems traditionally allow login only if the correct password is submitted. Recent work on typo-tolerant password checking suggests that usability can be improved, with negligible security loss, by allowing a small number of typographical errors. Existing systems, however, can only correct a handful of errors, such as accidentally leaving caps lock on or incorrect capitalization of the first letter in a password. This leaves out numerous kinds of typos made by users, such as transposition errors, substitutions, or capitalization errors elsewhere in a password. Some users therefore receive no benefit from existing typo-tolerance mechanisms. We introduce personalized typo-tolerant password checking. In our approach, the authentication system learns over time the typos made by a specific user. In experiments using Mechanical Turk, we show that 45% of users would benefit from personalization. Therefore, we design a system, called TypTop, that securely implements personalized typo-tolerance. Underlying TypTop is a new stateful password-based encryption scheme that can be used to store recent failed login attempts. Our formal analysis shows that security in the face of an attacker that obtains the state of the system reduces to the difficulty of a brute-force dictionary attack against the real password. We implement TypTop for Linux and Mac OS login and report on a proof-of-concept deployment. but does not teach the indicated subject matter above.
Another art of record Lambert (US Patent No: 10,326,798 B2) teaches “A method for securely storing a data object comprises identifying the data object to be stored securely, segmenting the data object into a plurality of data packets, including at least a first data packet and a second data packet, specifying a secure storage location for the first data packet, specifying a secure storage location for the second data packet that is different from the storage location specified for the first data packet, securely transmitting the first data packet to the data storage location specified for it and storing it in the secure storage location specified for it, securely transmitting the second data packet to the data storage location specified for it and storing it in the secure storage location specified for it. A method for securely transmitting data comprises identifying the data packets to be transmitted securely, segmenting the packets into a plurality of data packets, transmitting the plurality of data packets with unpredictable addressing patterns, receiving, reassembling, and re-transmitting the data packets in their original format.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492